Citation Nr: 1727437	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from August 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran initiated an appeal as to the RO's continued denial of service connection for a traumatic brain injury (TBI) in a July 2014 rating decision.  A Statement of the Case was issued in December 2015.  However, no substantive appeal was received within 60 days thereof.  Consequently, the Board finds that it does not have jurisdiction to decide that issue as it is not on appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary before a decision can be rendered on the Veteran's claim presently on appeal.

According to his representative, the Veteran is claiming that he has been in need of regular aid and attendance back to December 2011 due to disability associated with his service-connected oligodendroglioma brain tumor, which is when he filed a claim for service connection for this disability.  Service connection for this disability was established in a July 2014 rating decision, evaluated as 100 percent disabling, effective December 8, 2011.

In support of his claim, the Veteran has submitted a sworn statement from his wife dated in December 2014.  However, she states that she has only assisted the Veteran with certain activities of daily living "on and off" since his surgery in August 2012.  She states that, after his surgery, the Veteran had "Left Side Neglect" that affected his entire left side, including his vision, causing him to be unable to complete certain daily routine activities with which she helped him with for about 15 weeks "before his Left Side Neglect started to gradually decrease."  She noted that even after the physical symptoms decreased, it was necessary for her to continue to prepare his medication and schedule all of his appointments.  She also indicated that the Veteran's eye hand coordination was impaired such that he is unable to button a shirt correctly.  She further states that the Veteran has now been diagnosed to have a recurrence of his brain tumor and he will likely have his license revoked again meaning she will have to transport him to his doctor appointments and, when he has surgery again, she will physically have to take care of him again.  However, at the time of her statement, it was clear these circumstances had not yet occurred.

Unfortunately, after reviewing the medical evidence of record, the Board finds that only post-surgical medical records are in the claims file are the Veteran's VA treatment records and these records are inadequate for evaluating the Veteran's claim because VA was not his primary care provider for his brain tumor.  Rather he was being treated by private physicians up in Boston, who performed the surgery and conducted his post-surgical care.  Consequently, the VA treatment records do not demonstrate much information with regards to the Veteran's "left sided neglect" he reports having after the surgery.  In fact, most of what is shown is merely the Veteran's reports.  There are really no objective findings related to this "left sided neglect" and what is shown does not appear to indicate the physical severity as indicated by the statement from the Veteran's wife.  Rather, from the Veteran's reports, it appears he had more cognitive defects, rather than physical ones, that he had to overcome.  

Thus, the VA treatment records clearly indicate that the Veteran primary treatment was with his private physicians in Boston for his brain tumor.  In addition, they show he was going to occupational therapy on a fee basis in Waterbury, Connecticut, for this "left sided neglect," which records are also not in the claims file.  These private treatment records will more likely provide a more detailed picture of the Veteran's post-surgical progress and his issues with the "left sided neglect" that his wife indicated caused him to need her assistance after the surgery than the VA treatment records show.  

Furthermore, there is evidence in the record that the Veteran has been diagnosed with a recurrence of his service-connected brain tumor.  (See private physician's letter received January 8, 2015 indicating that a magnetic resonance imaging (MRI) study in November 2014 showed a new mass representing recurrence/progression, and it was recommended he undergo repeat surgery for resection of this new tumor.).  It appears this treatment was to be performed by the same private physicians that had previously treated the Veteran.

Therefore, the Board finds the Veteran's private post-surgical treatment records from the August 2012 surgery and any additional treatment records since then, especially those subsequent to the finding of the recurrent mass in November 2014 and the recommended surgery for resection of it, to be highly relevant to the Veteran's present claim.  Thus, on remand, efforts should be conducted to obtain those treatment records.

The available VA treatment records indicate that, at the time of his surgery, the Veteran was engaged (the marriage certificate in the claims file shows the Veteran married his wife in July 2014) and was living with his aunt and uncle.  After his surgery, he reported that his aunt and uncle were attentive to his care.  It is noted in his records that generally his mother was the one who transported him to his appointments.  There is also a notation in a December 2012 Pain Management note that the Veteran was moving to Rhode Island to live with his girlfriend, an indication that she did not live locally to the Veteran at that time.  There are a couple of emails from the Veteran's now wife (fiancée in 2012) to the VA staff regarding the Veteran's care shortly after his surgery.

Given these circumstances, it would be helpful if the Veteran's wife clarified with more specificity when she was taking care of the Veteran's daily needs since August 2012.  In her December 2014 statement she indicated that she has taken care of the Veteran's daily needs "on and off" over this period, yet she also gave the impression in her statement that she has assisted him consistently since the surgery.  She reported that she "did everything for him" for 15 weeks immediately after the surgery and that she "still to this day" prepares medication and makes appointments.  However, the VA treatment records and her statement that her assistance has been "on and off" suggest that there were periods where she was not taking care of the Veteran's daily needs and/or may not have been living near to the Veteran such that she would have been able to observe his needs during certain periods.

The VA treatment records fail to demonstrate any effect on the Veteran's left side vision like his wife stated he had due to the "left side neglect."  Rather, the VA treatment records demonstrate the Veteran was seen prior to his surgery for vision complaints that were related to in-service TBIs and he was being followed for that prior to his surgery.  In December 2012, he underwent vision rehabilitation related to these issues and his desire to return to school in January 2013.  This appears to have nothing to do with the August 2012 surgery or residuals therefrom according to the VA treatment records.  In fact, an October 2012 Visual Impairment Services Team Evaluation made no mention of him having any visual impairment due to the August 2012 surgery.  The private treatment records may clarify this issue.  On remand, the Veteran should be given an opportunity to submit additional lay or other evidence in support of his claim.

Finally, the Board notes that the RO had sent the Veteran a VA Form 21-2580, Examination in Support of Aid and Attendance/Housebound Benefits, and requested he have his primary care physician complete and return it, which he did not.  Instead, his attorney has consistently requested that VA schedule the Veteran for a VA examination.  The Veterans Benefits Administration indicates that it is preferable that determinations of need for aid and attendance be based on medical reports and findings of treating medical care providers rather than on VA examination.  See VA Adjudication Procedures Manual M21-1, Part V, Subpart ii, Ch. 3, Sec. 1.c. and Subpart iii, Ch. 2, Sec. A.3.a.

However, VA examination is an acceptable form of medical evidence in these cases.  Since the Veteran failed to submit the VA Form 21-2680 and there is some evidence indicating the possibility he requires the aid and attendance of another, the duty to assist in obtaining an examination with a medical opinion has been triggered.  However, since the VA Form 21-2580 is the preferable form of evidence, the Veteran should be given another opportunity to provide that before be schedule for a VA examination on remand.  If, and only if he does not provide the VA Form 21-2580, and after all additional documentary development has been completed, a VA examination should be scheduled and a medical opinion obtained as to whether the Veteran has required the regular assistance of another due to his service-connected brain tumor, at any time since December 2011 as claimed, especially for the period after his initial surgery in August 2012 while he was recovering from that surgery and residuals therefrom (specifically "left-sided neglect").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran in writing (a copy will be provided to his representative per VA procedure) and:

(a) request that he clarify the dates when his wife was taking care of his daily needs since August 2012; and 
(b) advise him that he may submit additional lay statements (i.e., from his mother, aunt or uncle, who assisted with his post-surgical care) or other evidence that would be helpful in supporting his claim that he has needed the regular aid and attendance of another person due to his service-connected brain tumor since December 2011; and 
(c) request he complete and return a release form to VA for each private medical care provider who has treated him for his service-connected brain tumor since August 2012, including, but not limited to, his surgeon and occupational therapist, so that VA may obtain such providers' treatment records relating to the Veteran.  The Veteran should be advised that he can provide such treatment records himself to VA instead of the release form, but such treatment records should cover the period from his surgery in August 2012 (or when treatment started) to the present.  If a release form is received, the identified records should be requested.  All efforts to obtain the records identified should be documented in the claims file.  If any records are not attainable, such should be documented and the Veteran and his attorney notified; and
(d)  provide him with VA Form 21-2580, Examination in Support of Aid and Attendance/ Housebound Benefits, again for completion by his personal physician.  

2.  If, and only if, the Veteran does not return the VA Form 21-2580, and after all the other development requested in paragraph 1 has been completed, schedule the Veteran for an aid and attendance examination.  The examiner should review the Veteran's claims file and conduct an appropriate examination to determine whether the Veteran has been in need of the regular aid and attendance of another person at any time since December 2011.  In rendering an opinion, the examiner should consider and discuss whether, if the Veteran has not been in need of regular aid and attendance for the entire period of time since December 2011, whether there has been significant periods of time (for example, after his August 2012 surgery) that he has needed regular aid and attendance of another and, if so, the examiner should provide an estimate to the best of his ability of that period of time based upon the available evidence.

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



